EXHIBIT 10.2

 



CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this "Agreement") is made and entered into as of the
8th day of December, 2014 (the "Effective Date"), by and between Cloud Security
Corporation, a Nevada corporation (the "Company"), on the one hand, and Safa
Movassaghi ("Consultant") (collectively, the “Parties”) on the other hand.

 

R E C I T A L S

 

A.          WHEREAS, the Company desires to have Consultant provide certain
software development consulting services, as described in Schedule “A” of this
Agreement, pursuant to the terms and conditions of this Agreement.

 

B.          WHEREAS, Consultant desires to perform, and the Company is willing
to have Consultant perform, such services as an independent contractor to the
Company.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

1.          SERVICES. Consultant agrees to serve in the capacity of an
independent contractor and shall provide software development services to the
Company as set forth in Schedule “A” attached hereto and incorporated by
reference herein (“Services”). The Company acknowledges that Consultant will
limit its role under this Agreement to that of a consultant. Consultant hereby
agrees to utilize its best efforts in performing the Consulting Services.

 

2.          TERM. The term of this Agreement shall commence as of the Effective
Date and shall thereafter continue for six (6) months. It is understood that
either party may terminate this Agreement upon no less than fifteen (15) days
written notice unless terminated earlier in accordance with its terms.

 

3.          CONSIDERATION.

 

3.1          COMPENSATION. As compensation for the performance of the Services,
the Company shall pay Consultant $81,000 as settlement of claims for accrued
back pay owed by Company to Consultant.

 

3.2          RELEASE. In connection with this agreement, Consultant agrees to
release, acquit and discharge the Company and its partners, associates,
predecessors, subsidiaries, successors, assigns, heirs, employees, agents,
officers, directors, past and present, and attorneys, past and present, from any
and all claims, fees, penalties, demands, sums of money, actions, rights, debts,
suits, expenses, attorneys’ fees and costs, investigation fees and costs,
damages and liabilities of any nature, type and description, known or unknown
which were or might have been made, pertaining to, or arising out of any wage,
salary or back pay claims.

 



1

 

 

3.3          CIVIL CODE SECTION 1542 WAIVER. CONSULTANT ACKNOWLEDGES THAT THEY
HAVE BEEN ADVISED BY INDEPENDENT LEGAL COUNSEL AND IS FAMILIAR WITH THE
PROVISION OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which, if
known by him, must have materially affected his settlement with the debtor.

 

CONSULTANT EXPRESSLY WAIVES AND RELINQUISHES ANY AND ALL RIGHTS OR BENEFITS THEY
MAY HAVE UNDER, OR WHICH MAY BE CONFERRED UPON THEM BY THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 1542, AND DOES SO TO THE FULLEST EXTENT POSSIBLE
UNDER THE LAW.

 

4.          EXPENSES. The Company shall reimburse Consultant for any reasonable
expenses incurred by Consultant in performing the Services subject to Consultant
providing receipts or other documentation that evidences such expenses.

 

5.          TERMINATION. Either party hereto shall have the right to terminate
this Agreement in the event of a breach by the other party if such breach
continues uncured for a period of five (5) days after the breaching party is
given written notice thereof by the non-breaching party. Notwithstanding the
foregoing sentence, the Company may immediately terminate this Agreement upon
notice to Consultant if Consultant breaches any provision of Section 7 below.
The election by the Company to terminate this Agreement shall not be deemed an
election of remedies, and all other remedies provided by this Agreement or
available at law or in equity shall survive any such termination.

 

6.          RELATIONSHIP OF PARTIES.

 

6.1          INDEPENDENT CONTRACTOR. Consultant is an independent contractor and
is not an agent, partner or employee of the Company. Consultant shall perform
the Services under the general direction of the Company, but Consultant shall
determine, in Consultant's sole and exclusive discretion, the manner and means
by which the Services are accomplished, subject to the requirement that
Consultant shall at all times comply with applicable law.

 

6.2          EMPLOYMENT TAXES AND CONTRIBUTIONS. Consultant shall report as
income all compensation received by Consultant under this Agreement. The Company
shall not withhold any federal, state or local taxes or make any contributions
on behalf of Consultant relating to the compensation received by Consultant
under this Agreement.

 

6.3          NO BENEFITS. Because Consultant is engaged as an independent
contractor and not as an employee of the Company, the Company shall not provide
Consultant with any form or type of benefits, including, but not limited to,
health, life or disability insurance.

 



2

 

 

7.          CONFIDENTIAL INFORMATION.

 

7.1          "CONFIDENTIAL INFORMATION". For purposes of this Agreement, the
term "Confidential Information" shall include, but not be limited to (i)
information concerning the operation, business and finances of the Company and
the Company's affiliates, (ii) the identity of customers and suppliers of the
Company and the Company's affiliates, (iii) techniques and processes known or
used by the Company and the Company's affiliates, and (iv) other information and
trade secrets which are of great value to the Company and the Company's
affiliates, which information and trade secrets are generally not known other
than by the Company and the Company's affiliates.

 

7.2          MAINTENANCE OF CONFIDENTIALITY. Consultant acknowledges that
maintaining the confidentiality of all Confidential Information is critically
important to the Company and that Consultant has a fiduciary duty to maintain
the confidentiality of the Confidential Information. In addition, Consultant
understands that his agreement to maintain the confidentiality of all
Confidential Information is a material inducement to the Company in executing
this Agreement.

 

7.3          NO USE OR DISCLOSURE. Without the Company's prior written consent
in each instance, Consultant agrees not to use or disclose, directly or
indirectly, any Confidential Information in any manner, at any time, other than
as expressly required by the Company in connection with the services Consultant
performs under this Agreement.

 

7.4          RESTRICTION ON REMOVAL AND DUPLICATION. Consultant agrees not to
remove, reproduce, summarize or copy any Confidential Information except as
expressly required by the Company in connection with the performance of his
Services under this Agreement. Consultant agrees to return immediately all
Confidential Information (including any copies thereof) to the Company (i) once
such Confidential Information is no longer required for Consultant to perform
its services for the Company, (ii) when this Agreement expires or is earlier
terminated under any circumstances whatsoever or (iii) whenever the Company may
otherwise require that such Confidential Information be returned.

 

7.5          RETURN OF DOCUMENTS. Consultant agrees that all manuals, documents,
files, media storage devices, reports, studies and other materials used or
developed by the Company, whether are not deemed Confidential Information, are
solely the property of the Company and that Consultant has no right, title or
interest therein. Upon the expiration or earlier termination of this Agreement
or whenever requested by the Company, Consultant shall promptly deliver such
property in his possession to the Company.

 

7.6          SURVIVAL. The covenants and agreements of Consultant contained in
this Section 7 shall be deemed to be effective as of the date such person first
acquired knowledge of any Confidential Information and shall survive the
expiration or earlier termination of this Agreement.

 

7.7          INJUNCTIVE AND OTHER EQUITABLE RELIEF. Consultant acknowledges that
his breach of any provision of this Section 7 will cause the Company great and
irreparable harm, for which it will have no adequate remedy at law, and that, in
addition to all other rights and remedies the Company may have, the Company
shall be entitled to injunctive and other equitable relief to prevent a breach
or continued breach of the provisions of this Section 7.

 



3

 

 

8.          ARBITRATION. In the event of a dispute related to or arising from
the terms of this Agreement such dispute shall be resolved before the American
Arbitration Association in Orange County, California.

 

9.          GENERAL.

 

9.1          ASSIGNMENT. Consultant shall not assign Consultant’s rights or
delegate Consultant's duties under this Agreement either in whole or in part
without the prior written consent of the Company. The Company shall have the
right to assign its rights and delegate its duties under this Agreement in whole
or in part without the consent of Consultant.

 

9.2          GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

9.3          ATTORNEYS' FEES. If any litigation, arbitration or other legal
proceeding relating to this Agreement occurs between the parties hereto, the
prevailing party shall be entitled to recover (in addition to any other relief
awarded or granted) its reasonable costs and expenses, including attorneys' fees
and costs incurred in such litigation, arbitration or proceeding.

 

9.4          SEVERABILITY. If any provision of this Agreement is determined to
be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, then to the extent necessary to make such provision or this
Agreement legal, valid or otherwise enforceable, such provision shall be
limited, construed or severed and deleted from this Agreement, and the remaining
portion of such provision and the remaining other provisions hereof shall
survive, remain in full force and effect and continue to be binding, and shall
be interpreted to give effect to the intention of the parties hereto insofar as
that is possible.

 

9.5          NOTICES. All notices, requests and other communications hereunder
shall be in writing and shall be delivered by courier or other means of personal
service (including by means of a nationally recognized courier service or
professional messenger service), or sent by facsimile, electronic transmission
or mailed first class, postage prepaid, by certified mail, return receipt
requested, in all cases, addressed to:

 

COMPANY:

 

Name: Cloud Security Corporation     Address: 4590 MacArthur Blvd.   Suite 500  
Newport Beach, California 92660 Email:  

 



4

 

 

CONSULTANT:

 



Name: Safa Movassaghi     Address: P.O. Box 4906   Mission Viejo, CA 92690  
Email:  

 

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. Any party hereto
may from time to time by notice in writing served as set forth above designate a
different address or a different or additional person to which all such notices
or communications thereafter are to be given.

 

9.6          ENTIRE AGREEMENT. This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, written or oral, between
them concerning such subject matter.

 

9.7          AMENDMENT, MODIFICATION AND WAIVER. This Agreement and its
provisions may not be amended, modified or waived except in a writing signed by
Consultant and the Company.

 

9.8          CONSTRUCTION. The normal rule of construction that an agreement
shall be interpreted against the drafting party shall not apply to this
Agreement. In this Agreement, whenever the context so requires, the masculine,
feminine or neuter gender, and the singular or plural number or tense, shall
include the others.

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
set forth above.

 

“COMPANY”

 

Cloud Security Corporation

 

/s/ Ira Lebovic

By: Ira Lebovic

Its: Director

 

 

 

“CONSULTANT”

 

Safa Movassaghi

 

/s/ Safa Movassaghi

By: Safa Movassaghi

 

 

5

 

 

SCHEDULE “A”

DESCRIPTION OF CONSULTING SERVICES

 

 

Consultant shall perform the following services pursuant to the terms of this
Agreement:

 

(1) Provide software development consulting services and associated services,
including but not limited to:

 

(a) advising on the software development and optimization of the Company’s
proprietary cloud computing technology; and

 

(b) other matters as requested by the Board of Directors of the Company.

 

The above services will be further defined and delineated by the Company’s
management from time to time as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



6

 